DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 10-17 in the reply filed on 6/7/2022 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/25/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 17 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Limitation of claim 17 already in claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. US 10535817.
Re claim 10, Huang teaches a semiconductor device (fig1F), comprising: 
a first inter-metal dielectric (IMD) layer (128, fig1F, col5 line 1) on a substrate (104, fig1F, col3 line 66); 
a bottom electrode in the first IMD layer (116 or 116+124, fig1F, col4 line 66) and protruding above a top surface of the first IMD layer (top surface of 128 facing 130, fig1F, col5 line 1); 
a magnetic tunneling junction (MTJ) (120, fig1F, col4 line 55) on the bottom electrode (116, fig1F, col4 line 33); and 
a top electrode (118, fig1F, col4 line 37) on the MTJ (120, fig1F, col4 line 55).
Re claim 11, Huang teaches the semiconductor device of claim 10, further comprising: a second IMD layer (106, fig1F, col4 line 21) on the substrate; a metal interconnection (108, 110, fig1F, col4 line 15-20) in the second IMD layer; the first IMD layer (128, fig1F, col5 line 1) on the second IMD layer (106, fig1F, col4 line 21); and the bottom electrode (116 or 116+124, fig1F, col4 line 66) on the metal interconnection (108, 110, fig1F, col4 line 15-20).
Re claim 12, Huang teaches the semiconductor device of claim 11, further comprising a liner (124, fig1F, col4 line 66) between the bottom electrode (116, fig1F, col4 line 33) and the metal interconnection (108, fig1F, col4 line 15-20).
Re claim 13, Huang teaches the semiconductor device of claim 12, wherein the liner (124 as Ti or TiN, fig1F, col5 line 2) and the bottom electrode (116 as W, fig1F, col4 line 33) comprise different materials.
Re claim 14, Huang teaches the semiconductor device of claim 12, wherein the liner comprises titanium (Ti) (124 as Ti or TiN, fig1F, col5 line 2).
Re claim 15, Huang teaches the semiconductor device of claim 12, wherein the liner comprises a U-shape (124, fig1F, col5 line 2).
Re claim 16, Huang teaches the semiconductor device of claim 10, wherein the bottom electrode comprises titanium nitride (TiN) (116+124, fig1F, col4 line 66).
Re claim 17, Huang teaches the semiconductor device of claim 10, further comprising a top electrode (118, fig1F, col4 line 37) on the MTJ (120, fig1F, col4 line 55).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384. The examiner can normally be reached Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOMING LIU/Examiner, Art Unit 2812